Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Response to After-Final Amendment
The newly proposed amendment to independent claim 1, which removes the limitation of “however, a polarizing layer having a K value as defined by the following expression of from 0.25 to 0.75 is excluded,

    PNG
    media_image1.png
    39
    161
    media_image1.png
    Greyscale

wherein axes which are orthogonal to each other in a plane of the polarizing layer are an x-axis and a y-axis; an axis which is orthogonal to an x-y axis plane is a z-axis; and kx, ky and kz are an absorption coefficient along the x-axis, y-axis and z-axis directions, respectively”, and adds the limitation of claim 5 which is dependent on claim 1, is entered because it does not entirely present new issues, since the dependent claim 5 had been previously rejected in the Office action mailed on October 6, 2021.  
Below is set forth an explanation of how the newly amended claims would be rejected.




  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-9, 11, 14-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2010/0014029) in view of Miyatake (US 2006/0007371).
Regarding claim 1, Nakamura teaches a polarizer (polarizing layer [0052]) which is formed of a polarizer-forming composition (liquid crystal composition [0052]) containing a liquid crystal compound (liquid crystal compound capable of transferring a biaxial smectic A phase [0052]) and a dichroic material (dichroic dye [0052]), wherein the liquid crystal compound is a polymer compound (polymerization reaction of molecules of the liquid crystal compound [0065]) having a smectic liquid crystallinity (preferably a biaxial smectic A phase [0066]).  Nakamura only teaches examples of a concentration of the dichroic material with respect to a total mass of the liquid crystal compound and the dichroic material of about 2.5 % by mass (A-4, A-5, Dye 1, Table 1 [0079]), and hence fails to teach a concentration that is within the claimed range of 5% by mass or greater.
However, Nakamura teaches that the concentration of the dichroic material (amount of the dichroic dye [0070]) is adjusted depending on the type of the dichroic material, and the types and the concentrations of the liquid crystalline compound that is used with the dichroic material ([0070], liquid crystal compound 1, liquid crystal compound 2 [0077]), for the purpose of providing the desired combination of K value and pretilt angle ([0070]).
Miyatake teaches that a concentration of the liquid crystal compound can be 100 parts by mass (to a translucent thermoplastic resin 100 parts by weight [0061]) and that a concentration of a dichroic material can be 0.05 to 50 parts by mass (dichroic dye … to the translucent thermoplastic resin 100 parts by weight [0070]), such that a concentration of the dichroic material with respect to a total mass of the liquid crystal compound and the dichroic material, overlaps the claimed range of 5% by mass or greater.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have varied the type of the dichroic material, and the types and the concentrations of the liquid crystal compound, and hence to have adjusted and thereby increased the concentration of the dichroic material with respect to a total mass of the liquid crystal compound, to one that is within a range of 5% by mass or greater, as taught by Miyatake, in the polarizer-forming composition forming the polarizer of Nakamura, in order to obtain the desired combination of K value and pretilt angle, as taught by Nakamura.
Regarding claim 2, Nakamura teaches that a weight-average-molecular weight of the liquid crystal compound can be high (high-molecular weight [0040]), but fails to be more specific.  
However, Miyatake teaches that in a polarizer-forming composition containing a liquid crystal compound (materials showing liquid-crystallinity [0014]) that is a polymer compound (liquid crystalline thermoplastic resins [0053]) having a smectic liquid crystallinity ([0067]), a weight-average-molecular weight of the liquid crystal compound can be 2,000 to 100,000 ([0053]) which overlaps the claimed range of 3,000 or greater, for the purpose of providing the desired combination of processibility and mechanical strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the liquid crystal compound that is a polymer compound having a smectic liquid crystallinity in the polarizer-forming composition forming the polarizer of Nakamura, with a relatively high weight-average-molecular-weight that is within a range of 3,000 or greater, as taught by Miyatake, in order to obtain the desired combination of processibility and mechanical strength.
Regarding claim 4, Nakamura teaches an example of the polarizer-forming composition where the liquid crystal compound is a copolymer having two different repeating units (of polymerizable difunctional liquid crystal compound 1 and polymerizable monofunctional liquid crystal compound 2 ([0078]), for the purpose of providing the desired combination of fixed and aligned polarizing characteristics.
Regarding claim 7, Nakamura teaches a laminate comprising: a base material (support such as a polymer film [0065]); an alignment film (alignment layer [0065]); and the polarizer (polarizing layer [0065]).
Regarding claim 8, Nakamura teaches an image display device (liquid crystal display device, [13] of [0010]) comprising: the polarizer described above, and an image display element (liquid crystal cell, [13] of [0010]).
Regarding claim 9, Nakamura teaches an image display device (liquid crystal display device, [13] of [0010]) comprising: the laminate described above, and an image display element (liquid crystal cell, [13] of [0010]).
Regarding claim 11, Nakamura teaches an example of the polarizer-forming composition where the liquid crystal compound is a copolymer having two different repeating units (of polymerizable difunctional liquid crystal compound 1 and polymerizable monofunctional liquid crystal compound 2 ([0078]), for the purpose of providing the desired combination of fixed and aligned polarizing characteristics.
Regarding claim 14, Nakamura teaches a laminate comprising: a base material (support such as a polymer film [0065]); an alignment film (alignment layer [0065]); and the polarizer (polarizing layer [0065]).
Regarding claim 15, Nakamura teaches an image display device (liquid crystal display device, [13] of [0010]) comprising: the polarizer described above, and an image display element (liquid crystal cell, [13] of [0010]).
Regarding claim 16, Nakamura teaches an image display device (liquid crystal display device, [13] of [0010]) comprising: the laminate described above, and an image display element (liquid crystal cell, [13] of [0010]).
Regarding claim 21, Nakamura teaches that the dichroic dye is aligned with the liquid crystal compound ([0052]), and hence the two are horizontally aligned ([0082]).
Regarding claim 22, Nakamura teaches that the liquid crystal compound which is a polymer compound (polymerization reaction of molecules of the liquid crystal compound [0065]) having a smectic liquid crystallinity (preferably a biaxial smectic A phase [0066]), is a copolymer having a repeating unit containing a mesogenic group (of polymerizable difunctional liquid crystal compound 1 and polymerizable monofunctional liquid crystal compound 2 ([0078]), but is silent regarding a repeating unit having a molecular weight of 280 or less without containing a mesogenic group.
However, Miyatake teaches that a liquid crystal compound (side chain type liquid crystal polymer [0051]) which is a copolymer having a repeating unit containing a mesogenic group (mesogen group [0051]), can additionally have a repeating unit without containing a mesogenic group, such as a polymethylene chain of 2 carbons (repeating units of polymethylene chain [0052]) having a molecular weight of 28 which is well within the claimed range of 280 or less, instead of a polyoxymethylene chain of 18 carbons (chemical formula (1) [0131]), for the purpose of providing the desired spacer chain flexibility ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a repeating unit having a molecular weight of 280 or less without containing a mesogenic group, in the copolymer having a repeating unit containing a mesogenic group, of the polymer compound having a smectic liquid crystallinity, of the polarizer-forming composition forming the polarizer of Nakamura, in order to obtain the desired spacer chain flexibility, as taught by Miyatake.
Claims 3, 10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Miyatake, as applied to claims 1-2, 4, 7-9, 11, 14-16, 21-22 above, and further in view of Peeters (US 2010/0045900).
Nakamura, as modified by Miyatake, teaches the polarizer which is formed of a polarizer-forming composition containing a liquid crystal compound and a dichroic compound, the liquid crystal compound being a polymer compound having a smectic liquid crystallinity, as described above.  
Regarding claims 3, 10, Nakamura teaches that the liquid crystal compound is a polymer compound having a smectic liquid crystallinity ([0052]), and that it can also have a nematic liquid crystallinity (biaxial nematic phase [0047]), but fails to teach an example where the liquid crystal compound has both smectic and nematic liquid crystallinities.
However, Nakamura teaches that the smectic liquid crystallinity has a higher order and hence is preferable to the nematic liquid crystallinity (as compared with the nematic phase [0047]).
	Peeters teaches that in forming a polarizer from a polarizer-forming composition containing a liquid crystal compound and a dichroic material (dichroic light-absorbing guest [0078]), lowering a processing temperature can transition a nematic liquid crystallinity to a smectic liquid crystallinity of a liquid crystal compound ([0084]), for the purpose of providing the preferred higher order (highly oriented [0083]), which can provide the desired processing versatility. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have also used a liquid crystal compound that is a polymer compound having a nematic liquid crystallinity as well as a smectic liquid crystallinity, as the liquid crystal compound in the polarizer-forming composition forming the polarizer of Nakamura, in order to obtain the desired processing versatility, as taught by Peeters.
Regarding claim 17, Nakamura teaches an example of the polarizer-forming composition where the liquid crystal compound is a copolymer having two different repeating units (of polymerizable difunctional liquid crystal compound 1 and polymerizable monofunctional liquid crystal compound 2 ([0078]), for the purpose of providing the desired combination of fixed and aligned polarizing characteristics.
Regarding claim 20, Nakamura teaches a laminate comprising: a base material (support such as a polymer film [0065]); an alignment film (alignment layer [0065]); and the polarizer (polarizing layer [0065]).

Response to Arguments
Applicant's arguments regarding the valid use of Nakamura as the primary reference, have been fully considered but they are not persuasive. 
Applicant argues that Nakamura teaches away from the claimed invention because a person skilled in the art normally considers that if the concentration of the dichroic material relative to the total mass of the liquid crystal compound and the dichroic material is set to be equal or higher than 5% by mass in Nakamura, the K of 0.25 to 0.75 specified in claim 1 of Nakamura would not be satisfied.
Applicant is respectfully apprised that Nakamura teaches that the concentration of the dichroic material (amount of the dichroic dye [0070]) is merely exemplary (examples [0079]) and is adjusted depending on the type of the dichroic material, and the types and the concentrations of the liquid crystalline compound that is used with the dichroic material ([0070], liquid crystal compound 1, liquid crystal compound 2 [0077]), for the purpose of providing the desired combination of K value and pretilt angle ([0070]).
Miyatake teaches that a concentration of the liquid crystal compound can be 100 parts by mass (to a translucent thermoplastic resin 100 parts by weight [0061]) and that a concentration of a dichroic material can be 0.05 to 50 parts by mass (dichroic dye … to the translucent thermoplastic resin 100 parts by weight [0070]), such that a concentration of the dichroic material with respect to a total mass of the liquid crystal compound and the dichroic material, overlaps the claimed range of 5% by mass or greater.
Therefore, it would indeed have been obvious to one of ordinary skill in the art at the time, to have varied the type of the dichroic material, and the types and the concentrations of the liquid crystal compound, and hence to have adjusted and thereby increased the concentration of the dichroic material with respect to a total mass of the liquid crystal compound, to one that is within a range of 5% by mass or greater, as taught by Miyatake, in the polarizer-forming composition forming the polarizer of Nakamura, in order to obtain the desired combination of K value and pretilt angle, as taught by Nakamura. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).





Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782